IMPORTANT NOTICE
        NOT TO BE PUBLISHED OPINION

THIS OPINION IS DESIGNATED "NOT TO BE PUBLISHED."
PURSUANT TO THE RULES OF CIVIL PROCEDURE
PROMULGATED BY THE SUPREME COURT, CR 76.28(4)(C),
THIS OPINION IS NOT TO BE PUBLISHED AND SHALL NOT BE
CITED OR USED AS BINDING PRECEDENT IN ANY OTHER
CASE IN ANY COURT OF THIS STATE; HOWEVER,
UNPUBLISHED KENTUCKY APPELLATE DECISIONS,
RENDERED AFTER JANUARY 1, 2003, MAY BE CITED FOR
CONSIDERATION BY THE COURT IF THERE IS NO PUBLISHED
OPINION THAT WOULD ADEQUATELY ADDRESS THE ISSUE
 BEFORE THE)COURT. OPINIONS CITED FOR CONSIDERATION
 BY THE COUiRT SHALL BE SET OUT AS AN UNPUBLISHED
 DECISION IN THE FILED DOCUMENT AND A COPY OF THE
 ENTIRE DECISION SHALL BE TENDERED ALONG WITH THE
 DOCUMENT TO THE COURT AND ALL PARTIES TO THE
 ACTION.
                                             RENDERED: SEPTEMBER 24, 2015
                                                     NOT TO BE PUBLISHED

               $uprrmi Court ofTfivir
                               2014-SC-000442-WC

                                                        [DIAlr
EDNA MILES                                                             APPELLANT



                     ON APPEAL FROM COURT OF APPEALS
V.                      CASE NO. 2013-CA-000973-WC
                    WORKERS' COMPENSATION NO. 12-94841



BLUEGRASS REHABILITATION CENTER;
HONORABLE WILLIAM J. RUDLOFF,
ADMINISTRATIVE LAW JUDGE; AND
WORKERS' COMPENSATION BOARD                                           APPELLEES



                    MEMORANDUM OPINION OF THE COURT

                                   AFFIRMING

      Appellant, Edna Miles, appeals a Court of Appeals decision which

reversed a workers' compensation award entered in her favor. Miles argues

that the Court of Appeals erred in reversing the Workers' Compensation

Board's ("Board") opinion because substantial evidence supports the

Administrative Law Judge's ("ALJ") finding that she was entitled to permanent

total disability ("PTD") benefits. For the below stated reasons, we affirm the

Court of Appeals.

      Miles filed a Form 101 alleging she injured her back, hips, and lower

abdomen while lifting a patient in the course of her employment as a certified

nursing assistant at Bluegrass Rehabilitation Center. As she lifted the patient,
Miles alleges she experienced a pop in her back and that her right leg went

numb, causing her to fall to the floor. Miles sought treatment for her injury

and attempted to return to light duty work at Bluegrass. However, Dr. Thomas

Menke took Miles off work and she has been unemployed since.

      Miles submitted reports from Dr. James Owen and Dr. Jared Madden in

support of her claim. Relevant to the issue appealed in this matter, the ALJ

summarized Dr. Madden's findings as follows:

      [Miles] also filed the medical report of Dr. Jared Madden. Dr.
      Madden examined Ms. Miles on November 9, 2012. Dr. Madden
      took a comprehensive medical history from Ms. Miles and reviewed
      her medical records. He conducted a thorough physical
      examination of the plaintiff. His diagnosis was that Ms. Miles'
      condition involved low back pain, lumbar degenerative disc
      disease, lumbar radiculopathy and chronic pain syndrome due to
      trauma. Dr. Madden stated that he did not believe that the
      plaintiff was at maximum medical improvement because she had
      not had the required medical treatment due to the fact that the
      insurance carrier had denied the necessary medical treatment. He
      stated, however, that he believed that Ms. Miles was at maximum,
      medical improvement as of August 6, 2012, approximately six
      months after her work injuries. Based upon a maximum medical
      improvement date of August 6, 2012, Dr. Madden stated that in
      his opinion Ms. Miles will sustain a 12% whole person impairment
      under the AMA Guides, Fifth Edition. Dr. Madden stated that Ms.
      Miles does not retain the physical capacity to return to the type of
      work which she performed at the time of her work injuries and he
      recommended that she be restricted to permanent light duty work.

Bluegrass filed the report of Dr. Thomas Menke to counter Miles's evidence.

      The ALJ found that Miles sustained a work-related injury. The ALJ

made the following findings regarding Miles's eligibility for PTD benefits:

             I saw and heard [Miles] testify at the hearing and she was a
      credible and convincing witness. Based upon the totality of the
      evidence, including [Miles's] sworn testimony and the very
      persuasive medical reports from Dr. Owen and Dr. Madden, I make
      the factual determination that Ms. Miles will sustain a 12%


                                         2
      permanent whole person impairment under the AMA Guides, Fifth
      Edition, as per the very persuasive medical report from Dr.
      Madden.
              In rendering a decision, KRS 342.285 grants the [AL]] as
      fact-finder the sole discretion to determine the quality, character,
      and substance of evidence. AK Steel Corp. v. Adkins, 253 S.W.3d
59 (Ky. 2008). In this case I find most persuasive the opinion of
      Dr. Madden and find that the plaintiff will sustain a 12% whole
      person permanent impairment.
              "'Permanent total disability' means the condition of an
      employee who, due to an injury, has a permanent disability rating
      and has a complete and permanent inability to perform any type of
      work as a result of an injury . . . ." Kentucky Revised Statutes
      (KRS) 342.0011. To determine if an injured employee is
      permanently totally disabled, an ALJ must consider what impact
      the employee's post-injury physical, emotional, and intellectual
      state has on the employee's ability "to find work consistently under
      normal employment conditions . . . . [and] to work dependably[.]"
      Ira A. Watson Dept. Store v. Hamilton, 34 S.W.3d 48, 51 (Ky. 2000).
      In making that determination,
              the ALJ must necessarily consider the worker's
             medical condition . . . . [however,] the ALJ is not
             required to rely upon the vocational opinions of either
             the medical experts or the vocational experts. A
             worker's testimony is competent evidence of his
             physical condition and of his ability to perform various
             activities both before and after being injured.'
      Id. at 52. (Internal citations omitted.) See also, Hush v. Abrams,
      584 S.W.2d 48 (Ky. 1979).
             In the present case, I considered the severity of [Miles's] work
      injury, her age, her work history, her education, the testimony of
      [Miles] and Dr. Madden's specific opinions regarding her
      occupational disability. Based on all of those factors, I make the
      factual determination that [Miles] cannot find work consistently
      under regular work circumstances and work dependably. I,
      therefore, make the factual determination that she is permanently
      and totally disabled.

Bluegrass filed a petition for reconsideration which was denied. The Board

affirmed the ALJ's opinion and order, finding that substantial evidence

supported the PTD award.




                                         3
      The Court of Appeals, citing to Arnold v. Toyota Motor Mfg., 375 S.W.3d
56, 61-62 (Ky. 2012), reversed and remanded the ALJ's opinion and award.

Judge VanMeter wrote:

      Here, the record shows no evidence that the Al.0 balanced Miles's
      age, work history, and education against her physical restrictions,
      the availability of more sedentary jobs, and her ability to perform
      those jobs. Instead, the ALJ's opinion is simply conclusive, stating
      that he considered the evidence without any explanation of how he
      did so. As a result, the record does not contain the evidentiary
      basis for the ALJ's findings so as to allow for a meaningful review
      of this case. We believe the Board erred in affirming the ALJ's
      decision, since the ALj did not make sufficient findings to support
      his award of PTD benefits.

Miles subsequently filed this appeal.

      The function of the Court of Appeals is to "correct the Board only where

the Court perceives the Board has overlooked or misconstrued controlling

statutes or precedent, or committed an error in assessing the evidence so

flagrant as to cause gross injustice." W. Baptist Hosp. v. Kelly, 827 S.W.2d
685, 687-88 (Ky. 1992). The ALJ, as fact-finder, has sole discretion in

determining the quality, character, and substance of the evidence.   AK Steel

Corp. v. Adkins, 253 S.W.3d 59, 64 (Ky. 2008). The Al.,J is given broad

discretion to weigh the quality and substance of the evidence.   Square D Co. v.

Tipton, 862 S.W.2d 308, 309 (Ky. 1993). However, in making his findings, the

ALJ must keep in mind the following standard provided in Arnold, 375 S.W.3d

at 61-62:

      KRS 342.275(2) and KRS 342.285 contemplate an opinion that
      summarizes the conflicting evidence concerning disputed facts;
      weighs that evidence to make findings of fact; and determines the
      legal significance of those findings. Only when an opinion



                                        4
      summarizes the conflicting evidence accurately and states the
      evidentiary basis for the ALJ's finding does it enable the Board and
      reviewing courts to determine in the summary manner
      contemplated by KRS 342.285(2) whether the finding is supported
      by substantial evidence and reasonable.

      The Court of Appeals held that the ALJ did not provide a proper

summary of his reasoning in finding that Miles is entitled to PTD benefits. The

Court of Appeals held that the ALJ's opinion was conclusory and did not

provide a sufficient explanation as to how he reached his ultimate conclusion.

We agree.

      The ALJ stated that based on the "severity of [Miles's] work injury, her

age, her work history, her education, the testimony of [Miles] and Dr. Madden's

specific opinions regarding her occupational disability" he found she was

entitled to PTD benefits. But, he does not provide any indication as to what it

was about that evidence or testimony that led him to find she was entitled to

PTD benefits. Notably, the ALJ's summary of Dr. Madden's opinion stated that

the doctor believed Miles did not retain the physical capacity to return to the

type of work which she performed at the time of her work injuries and

recommended she should be on permanent light duty work. The ALJ's

summary of Dr. Madden's opinion did not indicate that Miles was unable "to

find work consistently under normal employment conditions . . . . [and] to work

dependably[.]" Hamilton, 34 S.W.3d at 51. Additionally, Miles did not testify

that she could not work in the future, only that her injury prevented her from

working at her former job with Bluegrass. Bluegrass is entitled to greater

detail regarding the ALJ's reasoning. Thus, we agree with the Court of Appeals



                                        5
that the opinion and award should be vacated and the matter remanded for the

ALJ to make additional findings. We note that on remand the ALJ is free to

again conclude that Miles is entitled to PTD benefits as long as the record

supports such a conclusion and the ALJ articulates the basis for his findings

and conclusion.

      To make a determination that a claimant is permanently and totally

disabled the ALJ must:

      necessarily . . . [consider] . . . factors such as the worker's post-
      injury physical, emotional, intellectual, and vocational status and
      how those factors interact. It also includes a consideration of the
      likelihood that the particular worker would be able to find work
      consistently under normal employment conditions. A worker's
      ability to do so is affected by factors such as whether the
      individual will be able to work dependably and whether the
      worker's physical restrictions will interfere with vocational
      capabilities.

Hamilton, 34 S.W.3d at 51. Thus, the ALJ must consider a number of factors,

not just a claimant's physical restrictions. Furthermore, we have not

previously held and we do not now hold that a claim of permanent total

disability must be supported by a physician's opinion that the claimant is

unable "to find work consistently under normal employment conditions . . . .

[and] to work dependably." That is a finding the AI.,J must make based on the

factors set forth above.

      Finally, we note that the Court of Appeals stated that the ALJ failed to

balance "Miles's age, work history, and education against her physical

restrictions, the availability of more sedentary jobs, and her ability to perform

those jobs." (Emphasis added.) The ALJ must determine if a claimant can find



                                         6
work "under normal employment conditions," McNutt Constr./ First Gen. Servs.

v. Scott, 40 S.W.3d 854, 860 (Ky. 2001), however, the parties are not required

to provide evidence regarding the availability of jobs nor is the Al,j required to

make a specific finding regarding the availability of jobs. The ALJ is only

required to find whether employment conditions are normal, a finding that

could include, but does not necessitate, a finding regarding the availability of

various job classifications.

       Thus, for the above stated reasons, we affirm the decision of the Court of

Appeals.

       All sitting. Minton, C.J.; Abramson, Keller, and Noble, JJ., concur.

Barber, J., dissents by separate opinion in which Cunningham and Venters,

JJ., join.

       BARBER, J., DISSENTING: Respectfully, I dissent. The Board concluded

that the AL‘J had applied the proper legal standard for determining whether

Miles was permanently total disabled in accordance with Ira A. Watson

Department Store v. Hamilton, 34 S.W.3d 48 (Ky. 2000). As the Board explained:

       There is no question Miles sustained a work-related injury. This
       was assessed by Drs. Owen, Madden and Menke. Likewise, all of
       these physicians assessed impairment ratings and recommended
       restrictions resulting from her work injury. Miles testified she
       cannot return to work. She also testified she has constant low
       back pain (sometimes increased with activity), takes medication,
       and her right leg occasionally goes numb, causing her to fall.

       I agree with the Board that the award of PTD benefits is not so

unreasonable under the evidence that the ALJ's decision must be reversed. The

ALJ explained that he relied upon Miles' testimony, as well as the "very



                                        7
persuasive" reports of Dr. Owen and Dr. Madden. Both physicians assigned

significant restrictions. Dr. Madden opined that Miles' lumbar radicular pain

negatively impacts "nearly all aspects of daily living as well as limiting her

ability to competitively engage in employment." Miles testified that she has not

worked anywhere since she last worked for Bluegrass. In her deposition, Miles

explained that she unsuccessfully tried to find private care work "where they

send you to private care homes. They said they needed more information about

my restrictions. And that was it."

       "[A] worker is not required to be homebound in order to be found to be

totally occupationally disabled." Transp. Cabinet v. Poe, 69 S.W.3d 60, 63-64

(Ky. 2001).

      Although the Act underwent extensive revision in 1996, the ALJ
      remains in the role of the fact-finder, and it is among the functions
      of the ALJ to translate the lay and medical evidence into a finding
      of occupational disability. ...the ALJ is not required to rely on the
      vocational opinions of either the medical experts or the vocational
      experts. A worker's testimony is competent evidence of his physical
      condition and of his ability to perform various activities both before
      and after being injured.

Corn., Transp. Cabinet v. Guffey, 42 S.W.3d 618, 621 (Ky. 2001) (citations

omitted).

      Cunningham and Venters, JJ., join.




                                         8
COUNSEL FOR APPELLANT,
EDNA MILES:

McKinnley Morgan


COUNSEL FOR APPELLEE,
BLUEGRASS REHABILITATION CENTER:

Kimberly Newman
Lucas Ryan Braun




                              9